The opinion of the court was delivered by
McEnery, J.
The defendants failed to perform road duty as required by Act No. 112 of 1880, amending Sec. 3378 Revised Statutes.
They were, in accordance withsaidact, cited before a justice of the peace, and judgment rendered against them for $6. They have appealed to this court under Act 81 of the Constitution.
A motion has been filed to dismiss the appeal. It must prevail. The constitutionality or legality of no. tax, toll or impost is involved; nor is there any fine, forfeiture or penalty, the constitutionality of which is in controversy, imposed by any municipal corporation.
*842Act No. 112 of 1880 is a law of the State, and authorizes the suit for a failure to work on the public roads. The defendants were not prosecuted under any municipal regulation,, but in pursuance of a law of the State.
The appeal is, therefore, dismissed.